92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cora EVANS, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2453.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-94-1662-L)
Cora Evans, Appellant Pro Se.  Patricia McEvoy Smith, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.
D.Md.
AFFIRMED.
Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order* affirming the Secretary's final decision denying her claim for divorced spouse survivor's benefits.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.   Evans v. Secretary, HHS, No. CA-94-1662-L (D.Md. June 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993)